MARSHALL, J.
The only question submitted which calls for mention is whether the evidence had such probative char*122acter, in any view wbicb tbe jury could reasonably bave taken of it, as to warrant a finding that plaintiff was pushed off tbe train as be claimed. Tbe learned circuit judge wbo tried tbe case answered that very emphatically in tbe affirmative. He bad better opportunity for discovering tbe truth than is afforded here. We cannot say be was clearly wrong. Therefore the judgment must be affirmed.
By the Court. — So ordered.